           Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 1 of 49




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


William Benner, Vote Bill Benner         :
Committee, Nichole Missino, and          :   No:____________________
d/b/a Giovanni’s Media Barber,           :
Kraig Nace, Detailed Attention, Inc.,    :
John Williams, Stephen Cassel,           :
Iacobucci Formal Wear,                   :
                                         :
              Plaintiffs                 :
      v.                                 :   Complaint in Civil Action
                                         :   Seeking Declaratory Judgment and
Thomas W. Wolf, in his official          :   Injunctive Relief
Capacity as Governor of the              :
Commonwealth of Pennsylvania,            :   JURY TRIAL DEMANDED
Rachel Levine, MD, in her official       :
capacity as Secretary,                   :
Pennsylvania Department of Health        :
Dennis M. David, Secretary,              :
Pennsylvania Department of               :
Community and Economic                   :
Development,                             :
                                         :
              Defendants                 :

                                     Introduction

                                Jurisdiction & Venue

      1.      This Court has original jurisdiction to hear this matter. This is a civil

action arising under the Constitution and laws of the United States of America. 28

U.S.C.S. § 1331. Further, this is an action to redress the deprivation, under color of

any state law, statute, ordinance, regulation, custom or usage, of any right,

privilege or immunity secured by the Constitution of the United States or by any
                                             1
           Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 2 of 49




Act of Congress providing for equal rights of citizens or of all persons within the

jurisdiction of the United States. 28 U.S.C.S. § 1343 (a)(3). It is also an action to

recover damages or to secure equitable or other relief under any Act of Congress

providing for the protection of civil rights. 28 U.S.C.S. § 1343 (a)(4).

      2.      Venue is within this judicial district pursuant to 42 U.S.C.S. § 1391

(b)(1) and (2). At least one if not both of the Defendants reside within this judicial

district. 42 U.S.C.S. § 1391 (b)(1). Further, a substantial part of the events or

omissions giving rise to the claim occurred in this judicial district as the

Defendants and their agents have principal office locations at the State Capitol in

Harrisburg, Pennsylvania and thus the executive orders and the wavier process that

form the basis and subject of this action emanated from and were administered

from there. 42 U.S.C. S. § 1391 (b)(2).

                                     The Parties

      3.      William Benner is an adult individual residing at 1748 Erly Road,

Newport, Perry County, PA 17074 and is the candidate for whom the Vote Bill

Benner Committee, which is a Pennsylvania candidate committee, is organized,

and which maintains a campaign office at 319 Walnut Street, Newport, Perry

County, PA 17074. Plaintiff Benner pleads as himself and on behalf of the Vote

Bill Benner Committee.




                                           2
           Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 3 of 49




      4.      Nichole Missino is an adult individual residing at 478 Granite Terrace

Springfield, Delaware, PA 19064. Plaintiff Missino is also the owner and operator

of Giovanni’s Media Barber Shop with a principal place of business located at 18

S. Olive St, Media, Delaware County, PA 19063. She is a licensed barber. Plaintiff

Missino pleads as herself and on behalf of Giovanni’s Media Barber Shop.

      5.      Kraig Nace is the owner and president of Detailed Attention, Inc.,

with a principal place of business located at 1 South Market St., Duncannon, Perry

County, PA 17020. Plaintiff Nace pleads as himself and as president of Detailed

Attention, Inc.

      6.      John Williams is a licensed real estate agent and an Associate

Broker/Broker with Springer Realty Group and with a principal place of business

located at 2 Christy Dr., Suite 102, Chadds Ford, Delaware County, PA 19317.

      7.      Stephen Cassel, is a partner of Iacobucci Formal Wear, which is a

Pennsylvania partnership with a principal place of business at 107 West Eagle

Road, Havertown, Delaware County, PA 19083. Stephen Cassel is also a licensed

real estate agent with Long & Foster Real Estate with a principal place of business

located at 1100 West Chester Pike, Havertown, Delaware County, Pennsylvania

19083.




                                          3
           Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 4 of 49




      8.      Defendant, The Honorable Thomas W. Wolf, is the Governor of the

Commonwealth of Pennsylvania, with a principal office address at the Office of

the Governor, 508 Main Capitol Building, Harrisburg, PA 17120.

      9.      Defendant, Dr. Rachel Levin, is the Secretary of Health of the

Commonwealth of Pennsylvania with a principal office address at Pennsylvania

Department of Health, Health and Welfare Building, 8th Floor West, 625 Forster

Street, Harrisburg, PA 17120.

      10.     Defendant, Dennis M. David, the Secretary of the Pennsylvania

Department of Community and Economic Development, with a principal office

address at Commonwealth Keystone Building, 400 North Street, 4th Floor

Harrisburg, PA 17120-0225.

                                     The Facts

      11.     On March 6 2020, the Governor issued a Proclamation declaring a

disaster emergency throughout the Commonwealth of Pennsylvania.1

      12.     On March 13, 2020, Governor Wolf ordered the statewide closure of

Pennsylvania’s schools (hereinafter the “School Closure Order”).2



1
 https://www.governor.pa.gov/wp-content/uploads/2020/03/20200306-COVID19-
Digital-Proclamation.pdf


2
 https://www.governor.pa.gov/newsroom/governor-wolf-announces-closure-of-
pennsylvania-schools/
                                     4
         Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 5 of 49




      13.    On March 19, 2020, the Governor issued an Executive Order barring

any person or entity from operating a place of business in Pennsylvania that is not

“life-sustaining,” ordering that life-sustaining businesses may remain open, but

must follow, at a minimum, the social distancing practices and other mitigation

measures defined by the Centers for Disease Control (CDC) (the “Business

Closure Order”).

      14.    The Business Closure Order contained a list classifying all industries

as either life-sustaining or non-life-sustaining (the “List”).

      15.    Plaintiffs are businesses or entities included on the List as non-life-

sustaining and thus were compelled to close their physical operations.

      16.    The Business Closure Order stated that its violation could result in

citations, fines, or license suspensions, forfeiture of the ability to receive any

disaster relief; prosecutions by the Department of Health, including quarantine,

isolation, or other disease control measures with violators subject to fines or

imprisonment and any other criminal charges that might be applicable.

      17.    After issuing the Business Closure Order, the Governor added a

“waiver” process thru which businesses and entities could submit an application to

the Pennsylvania Department of Community and Economic Development (DCED)

and request that they be permitted to operate.




                                           5
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 6 of 49




      18.    DCED received 42,380 waiver requests. So far, DCED approved

7,837 requests for a waiver, rejected 18,746, found 14,471 did not require one for

the activity they wanted to perform. According to DCED, the remainder are still

being processed.3

      19.    On Wednesday, April 1, 2020, DCED announced that it was ending

the waiver process for new requests on April 3, 2020 at 5:00PM.4

      20.    DCED employees reviewed the waiver applications and granted or

denied them.

      21.    The Governor provided no administrative review of the denial of a

waiver application.

      22.    The Governor maintains there is no right to judicial review of the

denial of a waiver.

      23.    In an April 13, 2020 opinion, the Pennsylvania Supreme Court held

there is no right to judicial review of a waiver denial under the Pennsylvania

Constitution.5 (A true and correct copy of that Majority Opinion in the similar case,


3
 https://www.pennlive.com/news/2020/04/gov-tom-wolf-vetoes-bill-that-could-
allow-more-pa-businesses-to-reopen.html
4
  https://www.pennlive.com/coronavirus/2020/04/pa-businesses-seeking-waiver-to-
stay-open-through-coronavirus-closures-have-until-friday-to-apply.html
5
  The Opinion was split 4/3 on the issue of judicial review with the three
Concurring and Dissenting Justices apparently believing there should be judicial
review.
                                          6
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 7 of 49




Friends of Danny DeVito et al. v. Governor Wolf, et al is incorporated herein by

reference, attached and marked as Exhibit A).

      24.    That opinion results in the denial of judicial review to at least 18,746,

businesses whose waivers were denied.

      25.    On April 1, 2020, the Governor ordered all individuals in

Pennsylvania to stay-at-home (the “Stay-At-Home Order”), except as needed to

access, support, or provide life-sustaining business, emergency, or government

services.6 On that same day, Secretary Levine issued a similar order.7 (The

Business Closure Order and the two Stay-At-Home Orders are referred to

collectively as the “Orders;” and the Governor’s and Secretary’s Stay-At-Home

Orders are referred to as the same and in the singular).

      26.    The Stay-At-Home Order prohibits gatherings outside the home,

except as may be required to access, support, or provide life-sustaining services as

outlined above.8




6
 https://www.governor.pa.gov/wp-content/uploads/2020/04/20200401-GOV-
Statewide-Stay-at-Home-Order.pdf
7
 https://www.governor.pa.gov/newsroom/gov-wolf-sec-of-health-pennsylvania-on-
statewide-stay-at-home-order-beginning-at-8-pm-tonight-most-prudent-option-to-
stop-the-spread/


                                          7
           Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 8 of 49




        27.   Enforcement of the Stay-At-Home Order commenced immediately for

all counties covered under the Governor’s previous Order directing “Individuals to

Stay at Home,” first issued March 23, 2020, as amended, and commenced at 8:00

PM Wednesday, April 1, 2020, for all counties.

        28.   On May 1, 2020, the Governor announced the “reopening” of twenty-

four counties in the northwest and northcentral regions of the state, moving them

from the “Red Zone,” meaning non-life sustaining businesses remain closed, to the

“Yellow Zone,” meaning some restrictions on work and social interaction will

cease, which began on 12:01 a.m., Friday, May 8, 2020 (hereinafter the

“Announcement”).9 The Announcement references the Governor’s full plan to

reopen Pennsylvania (hereinafter the “Plan”).10

        29.   Under the “Red Zone,” all non-life-sustaining businesses remain

closed and “large gatherings” of groups is prohibited.11

        30.   Neither the Announcement nor the Plan reopens the Plaintiffs; they

are all still deemed to be non-life-sustaining and are located in the Red Zone.


9
 https://www.governor.pa.gov/newsroom/gov-wolf-announces-reopening-of-24-
counties-beginning-may-8/
10
     https://www.governor.pa.gov/process-to-reopen-pennsylvania/
11
  The Plan does not define “large gatherings.” However, the “Yellow Zone,”
which is a loosening of prohibitions in the Red Zone, prohibits, “Large Gatherings
of More Than 25.” So we can conclude that the large gatherings must mean
gatherings of fewer than 25 people.
                                          8
         Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 9 of 49




      30.    Neither the Announcement nor the Plan provides a date when said

Plaintiffs, or any business or entity on the non-life-sustaining List and located in

Pennsylvania’s remaining red counties will be permitted to reopen.

      31.    On May 7, 2020, the Governor issued another executive order,

commencing on May 11, 2020, staying foreclosures and eviction proceedings until

July 10, 2020 (hereinafter the “Eviction/Foreclosure Stay Order”).12

      32.    On May 7, 2020, the Governor extended the Stay-At-Home Order for

counties in the Red Zone to June 4, 2020.13

      33.    On May 8, 2020, the Governor announced thirteen additional counties

will move to the Yellow Zone at 12:01 a.m. on Friday, May 15. Those counties

include Allegheny, Armstrong, Bedford, Blair, Butler, Cambria, Fayette, Fulton,

Greene, Indiana, Somerset, Washington and Westmoreland.14

      34.    None of the Plaintiffs’ businesses are located in those counties

identified supra.

      35.    In his May 8, 2020 announcement, the Governor:




12
   https://www.governor.pa.gov/wp-content/uploads/2020/05/20200507-TWW-
dispossession-of-property-order.pdf
13
   https://www.governor.pa.gov/newsroom/gov-wolf-sec-of-health-take-actions-on-
stay-at-home-orders-issue-yellow-phase-orders/
14
   https://www.governor.pa.gov/newsroom/gov-wolf-announces-13-counties-will-
move-to-yellow-phase-of-reopening-on-may-15/
                                       9
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 10 of 49




            a.     threatened to “re-impose restrictions if danger arises;”15

            b.     repeated his threats to arrest and prosecute those who violate his

      Orders;

            c.     threatened Pennsylvanians with the loss of their professional or

      occupational or other state licenses if they violated the Order;

            d.     and then promoted the program that he set up so that one

      Pennsylvanian can inform the government if a business, entity or person is

      violating the Orders.

      36.   Then, in response to the Governor’s May 8, 2020 announcement

extending the Orders, and the Red Zone, to much of the Commonwealth, elected

officials from across Pennsylvania began denouncing the Orders, labeling them

unconstitutional and declaring they will not enforce them.

      37.   Several law enforcement officers including the county sheriffs of

Perry and Cumberland Counties, and the District Attorneys in Armstrong, Beaver,

Greene, Lancaster, Lebanon, Perry and York Counties, announced they are




15
 https://www.governor.pa.gov/newsroom/gov-wolf-announces-13-counties-will-
move-to-yellow-phase-of-reopening-on-may-15/
                                     10
          Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 11 of 49




refusing to enforce the Orders or refusing to prosecute individuals who may be

charged with violating them.16 17 18 19 20

      38.     On May 8, 2020, the Lebanon County District Attorney, Pier Hess,

wrote a Facebook post on the District Attorney’s Facebook Page:

      Through mandates and Orders, Governor Wolf assumed control of an
      individual’s personal choices. He dictates how we dress, where we go, and
      what commerce operates for our ‘well-being.’ Effectively the Governor’s
      Orders revoked our personal freedoms and liberties as individuals.21

      39.     Several county government leaders are also in open defiance of these

Orders.

              a.    On May 8, 2020, Lebanon County Officials informed the

      Governor that they are moving themselves into the Yellow Zone.22


16
  https://pittsburgh.cbslocal.com/2020/05/07/greene-county-district-attorney-will-
not-prosecute/
17

https://www.facebook.com/CumberlandCountyPaSheriffsOffice/posts/3180137991
997343?__tn__=K-R
18
   pittsburgh.cbslocal.com/2020/05/08/beaver-county-district-attorney-businesses-
opened/
19
   https://pittsburgh.cbslocal.com/2020/05/08/armstrong-county-no-citations-
violate-gov-wolfs-
order/?fbclid=IwAR3h0BydMQjeFOr9q1ZHOLP8lhR1pkxZrdrohjQ5l27Bp-
WdGmrRmD9bUt0
20
   COVID-19-Enforcement-Guidance-Updated-05082020.pdf
21
   Lebanon County Facebook Page. The link is too long to copy here.
22
   http://www.pressandjournal.com/stories/lebanon-county-officials-tell-gov-wolf-
we-are-moving-into-the-yellow-phase-next-
friday,92264?fbclid=IwAR2EWPXFVGPFQEnL3BqvkfFFkFpvt2ifkz2OHaHwnA
LR5DgBqFpHhMQTkZ8
                                         11
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 12 of 49




             b.    On May 8, 2020, the Dauphin County Commissioners

      announced they were moving themselves into the Yellow Zone. 23

             c.    On May 8, 2020, the Chairman of the Dauphin County

      Commissioners, Jeff Haste, sent a letter to the people of Pennsylvania on

      behalf of the entire Board of County Commissioners, stating, “Enough is

      enough. It is time to reopen the Commonwealth of Pennsylvania and return

      our state to the people (as prescribed by our Constitution) and not run it as a

      dictatorship.”24

      40.    There is now open defiance of the Governors’ Orders by many elected

officials, including law enforcement officials.

      41.    These Orders have deprived the Plaintiffs of their constitutional rights

as set forth herein and have caused significant financial harm and devastation to

their businesses. See the attached Statements from the Plaintiffs detailing said

harm. (True and correct copies of the Plaintiffs’ statements are incorporated herein

by reference, made a part hereto and marked as Exhibits B- E).




23
   https://local21news.com/news/local/dauphin-county-plans-to-move-to-yellow-
phase-despite-the-governors-orders
24
   http://www.pressandjournal.com/stories/chairman-of-dauphin-county-
commissioners-tells-wolf-to-stop-running-state-as-dictatorship-open,92261
                                        12
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 13 of 49




      42.   The Governor stated about his Business Closure Order, “It is

devastating the economy, no question about it.”25

      43.   The economic harm caused by these Orders is obvious. However, here

is a brief compilation of statements and economic data. These Orders and similar

orders by governors across the country are causing unprecedented damage to the

economy. The Wall Street Journal reports at least one-quarter of the U.S. economy

has been shutdown, which has never occurred on such a wide scale before. It also

reports U.S. daily economic output has declined about thirty percent since the

week just before the business closure and shut down orders were issued.26 Janet

Yellen, the former Chairwoman of the Federal Reserve states that America is in the

throes of an “absolutely shocking” downturn and will experience at least a 30%

contraction of Gross Domestic Product in the second quarter. She explained, “This

is a huge, unprecedented, devastating hit...”27 And, other, “Economists now project

a record-shattering 40% annual decline in U.S. economic output for the April-June




25
   https://www.pennlive.com/news/2020/04/gov-tom-wolf-vetoes-bill-that-could-
allow-more-pa-businesses-to-reopen.html
26
  https://www.wsj.com/articles/state-coronavirus-shutdowns-have-taken-29-of-u-
s-economy-offline-11586079001
27
   https://www.msn.com/en-us/money/markets/janet-yellen-says-second-quarter-
gdp-could-plunge/ar-BB12dTYE

                                        13
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 14 of 49




quarter.”28 Since March 15, 2020, nearly 1.7 million Pennsylvanians have filed for

unemployment compensation (UC). Between 20 and 25 percent of all of the state’s

workers have been laid off. UC claims could cost the state between $4.5 billion

and $6 billion by the end of the next fiscal year.29 There was such a huge number

of UC claims the system crashed.30 The director of Pennsylvania’s largest

association of manufacturers described the Executive Order as, “overly-broad and

imprecise” and will “unnecessarily inflict lasting economic damage.”31

Pennsylvania now faces an estimated $2.7 to $3.7 billion dollar budget shortfall.32

The Pennsylvania Fiscal Office stated, “Taxpayers should be prepared for a

significant reduction in state resources. What we’re seeing, there’s just no

precedent for it.”


28
  https://www.pennlive.com/coronavirus/2020/04/experts-look-at-the-coronavirus-
effect-on-us-economy-and-say-theyve-never-seen-anything-like-this.html
29
    https://www.post-gazette.com/news/state/2020/04/08/Pennsylvania-facing-up-
to-4-billion-budget-shortfall-as-COVID-19-shutdown-upends-state-
budget/stories/202004080133
30
   https://pittsburgh.cbslocal.com/2020/04/13/pa-unemployment-compensation-
continued-claims-system-is-down/
31
    https://www.pennlive.com/coronavirus/2020/03/pa-manufacturers-association-
calls-pa-governors-coronavirus-related-closures-a-panicked-order.html
32
    https://www.post-gazette.com/news/state/2020/04/08/Pennsylvania-facing-up-
to-4-billion-budget-shortfall-as-COVID-19-shutdown-upends-state-
budget/stories/202004080133

                                         14
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 15 of 49




                                     The Claims

                                      Count I
                              Procedural Due Process
                                 42 U.S.C.S. § 1983
                                (As to all Plaintiffs)

      44.    The averments in the preceding paragraphs are incorporated herein by

reference as if set forth in full and are made a part hereto.

      45.    The Business Closure Order denied Plaintiffs their right of procedural

due process guaranteed by U.S. Const. amends. V, XIV by ordering the physical

operations of their businesses be closed without any form of pre or post deprivation

due process. See Fuentes v. Shevin, 407 U.S. 67 (1972); Rogin v. Bensalem Twp.,

616 F.2d 680 (3d Cir. 1980); Logan v. Zimmerman Brush Co., 455 U.S. 422

(1982); Mathews v. Eldridge, 424 U.S. 319 (1976); Hodel v. Va. Surface Mining &

Reclamation Ass’n, 452 U.S. 264 (1981).

      46.    The Business Closure Order and its List are not in the public interest,

not reasonably necessary to carry out the purpose of the Proclamation and causes

an undue burden on the Plaintiffs and thus violates the U.S. Constitution. See

Lawton v. Steele, 152 U.S. 133 (1894).

      47.    The Proclamation does not expressly state the purpose for the

Business Closure Order, but references the Governor’s power under the Disease

Act, “to determine and employ the most efficient and practical means for the

prevention and suppression of disease. 71 P.S. § 532(a), 71 P.S. 1403(a).”
                                           15
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 16 of 49




      48.    The Press Release accompanying the Business Closure Order states

the purpose, “…to slow the spread of COVID-19.”33

      49.    The Business Closure Order is not “the most efficient and practical

means for the prevention and suppression of disease.” The Business Closure Order

has not prevented or suppressed COVID-19 nor has it slowed the spread; COVID-

19 has spread exponentially during the period of time the Business Closure Order

has been in effect. Instead, the Business Closure Order has forced the closure of

Plaintiffs and tens of thousands of businesses, deprived those business owners of

their constitutional rights, caused over one million Pennsylvanians to lose their

jobs, and has caused severe economic hardship and devastation to Plaintiffs and all

businesses and entities closed by the Business Closure Order and to the entire

Pennsylvania economy.

      50.    Furthermore, the classifications on the List are not, “the most efficient

and practical means for the prevention and suppression of disease.” In fact, the List

is not rationally related to the prevention or suppression of COVID-19; the List

determines which industries and thus business are “life-sustaining” or “non-life

sustaining.” These terms do not define or identify businesses that do or do not

prevent or control the suppression of COVID-19.


33
  https://www.governor.pa.gov/newsroom/all-non-life-sustaining-businesses-in-
pennsylvania-to-close-physical-locations-as-of-8-pm-today-to-slow-spread-of-
covid-19/
                                        16
       Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 17 of 49




      51.   Respondents have no evidence that the Business Closure Order has

slowed the spread of COVID-19.

      52.   The Press Release further states as the purpose, “And, we need to act

now before the illness spreads more widely.”

      53.   On March 19, 2020, the day the Governor announced his Business

Closure Order there were 185 cases of COVID-19 and one death in Pennsylvania,

and COVID-19 was isolated to a few counties in Southeastern and Eastern

Pennsylvania.34

      54.   On May 9, 2020, there were 55,316 total COVID-19 cases and 3,688

deaths in Pennsylvania, and COVID-19 has spread to every county in

Pennsylvania.35

      55.   Thus, between the date of the Business Closure Order and today

COVID-19 has spread exponentially throughout Pennsylvania.

      56.   Thus, the Orders failed their objective of slowing or stopping the

spread of COVID-19 before it spreads too widely.

      57.   Further, the Respondents based their decision for the Business Closure

Order and later the Stay-At-Home Order on the “data” and “science,” which

proved to be staggeringly wrong.


34
   https://kywnewsradio.radio.com/articles/news/live-updates-coronavirus-in-
pennsylvania-march-19-2020
35
   https://www.health.pa.gov/topics/disease/coronavirus/Pages/Cases.aspx
                                        17
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 18 of 49




      58.    Actual evidence, not the projections used to form the basis of the

Orders, reveals these Orders do more harm than good.

      59.   Professor Johan Giesecke, one of the world’s most senior

epidemiologists, an advisor to the Swedish government, the first Chief Scientist of

the European Centre for Disease Prevention and Control, and an advisor to the

director general of the World Health Organization, has opined that:

            a.     lockdown policies are not evidence-based;

            b.     the models used to support the lockdowns are a dubious basis

      for public policy;

            c.     the flattening of the curve is due to the most vulnerable dying

      first as much as the lockdown;

            d.     COVID-19 is a “mild disease” and similar to the flu;

            e.     the mortality rate will be much lower than the projected

      numbers because most people who get the disease will never even notice

      they were infected;

            f.     it was the novelty of the disease that scared people and made

      political leaders want to look strong and decisive by ordering lockdowns;

      and

            g.     the correct policy would have been to protect the elderly and

      the infirm and to allow the disease to have spread through the population so

                                        18
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 19 of 49




      that herd immunity can work to build the immunity of healthy

      Pennsylvanians.36

      60.    According to Professor Michael Levitt, Professor of Structural

Biology at the Stanford School of Medicine, and winner of the 2013 Nobel Prize

for Chemistry, the indiscriminate lockdown measures are “a huge mistake;” he

advocates a “smart lockdown” policy, focused on more effective measures,

focused on protecting elderly people; and he is unconvinced that the explanation

for flattening the curve is the result of social distancing and lockdowns. He

believes the “herd immunity” is the right approach and states, “There is no doubt in

my mind, that when we come to look back on this, the damage done by lockdown

will exceed any saving of lives by a huge factor.”37

      61.    Dr. John A Lee, a recently retired professor of pathology and a British

National Health Service consultant pathologist, stated about the lockdowns, “The

real point is that there isn’t any direct evidence that what we are doing is actually

affecting the peak.”38



36
  https://www.aier.org/article/lockdown-free-sweden-had-it-right-says-world-
health-organization-interview-with-prof-johan-giesecke/
37
 https://unherd.com/thepost/nobel-prize-winning-scientist-the-covid-19-epidemic-
was-never-exponential/
38
  https://www.spiked-online.com/2020/04/17/theres-no-direct-evidence-that-the-
lockdowns-are-working/
                                     19
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 20 of 49




      62.    The Orders are also not in the public interest and cause an undue

burden on the Plaintiffs.

      63.    The Business Closure Order’s classification of businesses as non-life-

sustaining was arbitrary and capricious; for example accounting offices, and

“Other Specialty Stores,” such as candy and chocolate retailers, are considered life-

sustaining, but Plaintiffs’ businesses and entities are deemed to be non-life-

sustaining; pet-stores are deemed life-sustaining, yet pet-groomers deemed to be

non-life-sustaining; beer distributorships are deemed to be life-sustaining, yet

liquor stores to be non-life-sustaining; real estate services are non-life-sustaining,

yet accounting services are life-sustaining; political candidate committees are non-

life-sustaining, yet elected officials in state, county and municipal governments are

exempt from the Orders and Social Advocacy Organizations are deemed to be life-

sustaining; these are just a few of the many classifications that are arbitrary and

capricious and thus violate the United States Constitution. See See Motor Vehicle

Mfrs. Ass'n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29 (1983); Panama Ref.

Co. v. Ryan, 293 U.S. 388 (1935); See Sterling v. Constantin, 287 U.S. 378, 388

(1932).39


39
  The undersigned counsel was pleasantly surprised to learn that his local tobacco
shop, where he purchases the tobacco products, that according to public health
officials, are killing him, has been open this whole time; apparently the Governor
has deemed the tobacco shop to be “life-sustaining” because it sells water bottles

                                          20
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 21 of 49




      64.    Defendants have not provided a cognizable explanation as to why

Plaintiffs are on the non-life-sustaining list.

      65.    The Governor has provided a circular definition of non-life-sustaining

that means nothing.40

      66.    The Business Closure Order’s waiver process lacks administrative

review, due process protections as more fully set forth below, and judicial review

and thus does not satisfy long-standing minimum requirements for due process

under the U.S. Constitution that apply even in times of war. See Bowles v.

Willingham, 321 U.S. 503 (1944).

      67.    By way of further explanation, the waiver process provides no right to

a neutral arbiter, no right to a hearing, no right to counsel, no right to cross

examine witnesses, no right to prompt review, no deadline for DCED to make a

determination, no right to a reasoned decision, all of which are core elements and

rights of due process.




and beef jerky. The undersigned counsel has never been threatened with the loss of
water or beef jerky in his entire life including during this pandemic (for example, if
he wants water he simply turns on his faucet and water comes out), so he does not
understand why his tobacco store is considered to be life-sustaining, but certainly
appreciates it! (There is no water shortage).
40
   The Governor defines non-life-sustaining as, “businesses that are not critical to
sustaining life in a pandemic.” See https://www.governor.pa.gov/newsroom/gov-
wolf-secretary-levine-provideupdated-guidance-stress-need-for-compliance-as-
cases-rise/
                                            21
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 22 of 49




      68.    The Business Closure Order’s waiver process is arbitrary and

capricious and thus violated the U.S. Constitution.

      69.    The Governor’s former family business, Wolf Home Products, a

kitchen cabinet maker, was granted a waiver; then once the media discovered and

publicized this, the Governor or DCED rescinded the waiver.

      70.    It is unclear how a kitchen cabinet maker is life-sustaining in the first

place, let alone how it went from non-life-sustaining, to life-sustaining to non-life-

sustaining in a very short period of time without any facts about its business

changing.

      71.    In the waiver process, the Governor and his agents at DCED used the

same arbitrary and vague words – life-sustaining and non-life-sustaining – to

review and deny their waiver requests.

      72.    The words life-sustaining and non-life-sustaining are not found in any

law or regulation cited by the Defendants.

      73.    The Governor, his Press Office or DCED simply made up these words

for public relations reasons.

      74.    These words cannot be reasonably understood as having any real

meaning at all, let alone a logical, reasonable and necessary connection to the

purpose of the Business Closure Order.




                                          22
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 23 of 49




      75.    The waiver process was shut down by the order of the Governor; thus

it does not even exist for the untold numbers of Pennsylvania businesses and

entities that were not able to apply in time.

      76.    The waiver denial notice is a boilerplate email from DCED to the

business that applied for the waiver; the denial notice provides no information as

the standard or process used to determine the waiver.41

      77.    Petitioners John Williams and Stephen Cassel are members of the

Pennsylvania Association of Realtors (PAR). As a real estate agents, they have

been on the non-life-sustaining list since the Business Closure Order was issued.

      78.    On March 20, 2020, PAR applied for a waiver on behalf of its 35,000

members, including Plaintiffs Williams and Cassel.

      79.    After PAR submitted its waiver, the Governor stated that in making

determinations, DCED is “maintaining consistency” with an advisory issued by the



41
  Waiver Request DENIED:
By Executive Order dated March 19, 2020, and pursuant to powers granted to him
by law, Governor Tom Wolf has ordered that no person or entity shall operate a
place of business that is not a life-sustaining business, regardless of whether the
business is open to members of the public. The Secretary of the Pennsylvania
Department of Health has issued a similar order pursuant to powers granted to her
by law. These orders (the “COVID-19 Orders”) are necessary to stop the spread of
the novel coronavirus COVID-19. In response to your request for an exemption
from the applicability of the COVID-19 Orders, pursuant to the powers granted by
law to the Governor and Secretary of Health to cope with the present disaster
emergency and to prevent and control the spread of disease, it has been determined
that the business identified above must remain closed.
                                            23
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 24 of 49




Department of Homeland Security's Cybersecurity and Infrastructure Security

Agency ("CISA Advisory").42

      80.    On March 28, 2020, CISA released a "Memorandum on Identification

of Essential Critical Infrastructure Workers During COVID-19 Response," which

deems all real estate services and workers essential.43

      81.    If the Governor was in fact “maintaining consistence” with CISA he

would have declared all real estate services life-sustaining and opened them or at

lease granted PAR’s waiver request.

      82.    However, contrary to his earlier claim, the Governor refused to re-

classify real estate services as life-sustaining.

      83.    On April 11, 2020, the Governor denied PAR’s waiver request.44

      84.    The Stay-At-Home Order was imposed the same way without due

process of law either pre or post deprivation due; without any notice or opportunity

to object at any time, with no waiver process, no administrative review and no


42
  https://www.scribd.comidocument/452553495/UPDATED-1-45pm-March-27-
2020-Life-Sustaining-Business-FAQs
43
 https://www.cisa.gov/sites/default/files/publications/CISA_Guidance_on_the_Ess
ential_Critical_Infrastructure_Workforce_508C_0.pdf
44
  The Governor denied PAR’s waiver request for its thousands of members after
he had closed the waiver process for new submissions; thus the thousands of
Pennsylvania real estate agents and REALTORS who did not apply for a waiver
because PAR had done so on their behalf were then prohibited from applying for
their own waiver because the Governor’s quickly imposed deadline had passed.
                                        24
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 25 of 49




judicial review. The Defendants deemed the waiver process was all the process that

was due for the businesses and entities they closed, but did not even provide a

waiver process for individuals wishing to be deemed exempt from the Stay-At-

Home.

       85.    Further, the Stay-At-Home Order applied to all Pennsylvanians

regardless of the health or age or whether they were even infected with or exposed

to COVID-19; as such it bears no rational relationship to its purpose and is

arbitrary and capricious.

       WHEREFORE, Plaintiffs pray this Honorable Court declare the Business

Order, the List and its Waiver process and the Stay-At-Home Order to be in

violation of the Plaintiffs’ procedural due process rights guaranteed by the U.S.

Const. amends. V, XIV, and to assess and order damages to be paid by Defendants

to Plaintiffs for said violation of their constitutional rights.

                                       Count II
                               Substantive Due Process
                                  42 U.S.C.S. §1983
                                 (As to All Plaintiffs)

       86.    The averments in the preceding paragraphs are incorporated herein by

reference as if set forth in full and are made a part hereto.

       87.    The Business Closure Order, the Stay-At-Home Orders and the

School Closure Order shocked the conscience of Plaintiffs.



                                            25
         Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 26 of 49




        88.   Never before in the history of Pennsylvania has any Governor issued a

statewide Business Closure Order forcing tens of thousands of owners and workers

out of their businesses and prohibiting them, under criminal penalty, from going to

work.

        89.   Never before have businesses been placed on a life-sustaining and

non-life-sustaining List and then those on the non-life-sustaining List forced to be

closed immediately.

        90.   Never before in the history of Pennsylvania has the entire

Commonwealth been forced by law to Stay-At-Home by Order of the Governor.

        91.   Never before have all the schools in Pennsylvania been closed by

Order of the Governor.

        92.   These orders are arbitrary and unreasonable and have no substantial

relation to the public health, safety, morals or general welfare.

        93.   The Business Closure Order stunned Plaintiffs; it was issued @ 5:00

PM on March 19th, 2020 and gave Plaintiffs three hours to vacate their physical

work premises by the deadline of 8:00 PM that evening.

        94.   These Orders have denied the Plaintiffs their rights, freedoms,

liberties, privileges and immunities such as the freedom to leave one’s home, the

freedom to travel, the freedom to work, the freedom to parent and direction the




                                          26
          Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 27 of 49




education of one’s children; these fundamental rights are “deeply rooted in this

Nation’s history and tradition.”

      95.     The Governor’s School Closure Order denied all Pennsylvania school-

age children the right to public education.

      96.     Plaintiffs Missino and Cassel have children in Pennsylvania’s school

system.

      97.     Pennsylvanians have the right to public education provided by the

Commonwealth. “The General Assembly shall provide for the maintenance and

support of a thorough and efficient system of public education to serve the needs of

the Commonwealth.” Pa. Const. art. 3, § 14.

      98.     Plaintiffs’ school-children are now receiving education from their

schools via distance learning; this is not a thorough or efficient education.

      99.     Plaintiffs as parents have a substantive due process right to parent

their children; Plaintiffs strongly desire that their children receive the education

they are entitled to by the Pennsylvania Constitution; the Governor’s School

Closure Order is infringing upon that right.

      100. Plaintiffs are subject to essentially house arrest under the Stay-At-

Home Order that prevents them from fully exercising their liberty and freedom as

Americans.




                                          27
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 28 of 49




       101. Furthermore, Respondents did not even attempt to determine whether

Plaintiffs were infected with or had been exposed to COVID-19 before ordering

them to stay at home.

       102. Plaintiffs have a substantive due process right against arbitrary and

irrational state actions against their liberty.

       103. Plaintiffs’ fundamental, personal rights cannot be abridged without a

compelling state interest and the state must use the least restrictive means to

effectuate that interest.

       104. Shutting down Plaintiffs’ businesses and ordering them to stay at

home, with only certain exceptions to leave, under penalty of arrest, is far from the

least restrictive means of attempting to prevent the spread of COVID-19.

       105. On April 29, 2020, the Pennsylvania Department of Health

reported that over sixty-five percent of the COVID-19 deaths have occurred in

Pennsylvania’s nursing homes.

       106. This, and not at Plaintiffs’ businesses or with the Plaintiffs’

themselves, is where the risk of serious illness and death is.

       107. This is where the Respondents, who are statutorily obligated to

regulate these homes, should have employed COVID-19 prevention and mitigation

efforts using their statutory powers under the Disease Act, not the indiscriminate

and mass closure of tens of thousands of businesses and forced shut in of tens of

                                            28
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 29 of 49




thousands if not millions of Pennsylvanians, which included Plaintiffs, and the

statewide closure of all Pennsylvania schools.

      WHEREFORE, Plaintiffs pray this Honorable Court declare the Business

Closure Order, the Stay-At-Home Order and the School Closure Order to violate

Plaintiffs’ substantive due process rights guaranteed by the U.S. Const. amends. V,

XIV, IX, and U.S. Const. Article IV, Section 2, and to assess and order damages to

be paid by Defendants to Plaintiffs for said violation of their constitutional rights.

                                    Count III
                   Unjust Taking Without Just Compensation
                                42 U.S.C.S. §1983
                 (As to Kraig Nace/Detailed Attention, Inc. Only)

      108. The averments in the preceding paragraphs are incorporated herein by

reference as if set forth in full and are made a part hereto.

      109. The Business Closure Order prohibits Plaintiffs from accessing, using

or controlling the physical operations of their business.

      110. Plaintiff Kraig Nace owns real property situate at 1 South Market St.,

Duncannon, Perry County, PA 17020 and leases that property to his company,

Detailed Attention, Inc.

      111. From this location Plaintiff Detailed Attention, Inc. operates the its

three business lines and uses its personal property in the operation.




                                           29
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 30 of 49




      112. The Business Closure Order denies Plaintiff Kraig Nace and Detailed

Attention, Inc., of the economically viable use of their business premises and the

personal property situate there.

      113. The Orders constitute a taking of Plaintiffs real and personal property

without just compensation and thus violated U.S. Const. amends. V. See Lucas v.

S.C. Coastal Council, 505 U.S. 1003 (1992).

      WHEREFORE, Plaintiffs request that the Defendants be ordered to pay just

compensation to the Plaintiff for the taking of their property pursuant to Plaintiffs

right under the U.S. Const. amend V.

                                    Count IV
                      Payment for Use of Plaintiffs’ Property
                        Pursuant to 35 Pa.C.S. § 7313 (10)
                              (As to All Plaintiffs)

      114. The averments in the preceding paragraphs are incorporated herein by

reference as if set forth in full and are made a part hereto.

      115. The Governor issued his Business Closure Order citing his power

under the Emergency Management Services Code (the “Code”).

      116. The Governor declared all of Pennsylvania a “disaster area,” under the

Code, including the places of Plaintiffs’ business locations.

      117. The Governor stated he was required to evacuate and prohibit access

to Plaintiffs’ places of business in order to prevent the spread of COVID-19.



                                           30
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 31 of 49




      118. Plaintiffs all have ownership, leasehold or privilege and use interests

in their physical business or entity premises.

      119. The Governor used the private facilities and property of Plaintiffs’

both real and personal by evicting Plaintiffs from same and prohibiting their use of

same in order to contain the disaster he declared there.

      120. The Governor failed to obtain the agreement or pay Plaintiffs for the

use of their property in violation of 35 Pa.C.S. § 7313 (10).45

      WHEREFORE, Plaintiffs request that Defendants be ordered to pay

Plaintiffs for the use of their property pursuant to 35 Pa.C.S. § 7313 (10).

                                       Count V
                                  Equal Protection
                                  42 U.S.C.S. §1983
                                 (As to All Plaintiffs)

      121. The averments in the preceding paragraphs are incorporated herein by

reference as if set forth in full and are made a part hereto.

      122. Defendants’ classification of Pennsylvania businesses and entities into

life-sustaining and non-life-sustaining is arbitrary and lacks rationality. Thus it

violates the equal protection clause of U.S. Const. amend. XIV. See McGowan v.

Maryland, 366 U.S. 420, 535 (1961).



45
  “To plan and make arrangements for the availability and use of any private
facilities, services and property and, if necessary and if in fact used, provide for
payment for use under terms and conditions agreed upon.” 35 Pa.C.S. § 7313
                                           31
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 32 of 49




      123. The classification of Pennsylvania businesses and entities into life-

sustaining and non-life-sustaining treats similarly situated businesses and entities

differently.

      124. The Business Closure Order arbitrarily and irrationally classifies

entire industries. The Order closed the physical operations of Vote for Bill Benner

and all entities in the Business, Professional, Labor, Political or Similar

Organizations class.

      125. However, the Business Closure Order permits Social Advocacy

Organizations to remain open.

      126. Yet, Social Advocacy Organizations and Vote for Bill Benner all

appear in the same Industry, Sector and Subsector categories of the List.

      127. Defendants have claimed that Social advocacy groups are deemed to

be life-sustaining because they advocate for vulnerable individuals during a

pandemic.

      128. However, Vote Bill Benner also advocates for the vulnerable business

owners and workers whose businesses and jobs have been devastated by the

Governor’s Business Closure Order.

      129. According to the Governor, Vote Bill Benner’s advocacy is not life-

sustaining and shall remain closed.




                                          32
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 33 of 49




      130. The two groups are similar. Yet, the Governor keeps one open and

one closed.

      131. The Governor is permitting some organizations to conduct their

advocacy from the place of their physical operations and bases his decision on the

content of their advocacy, while denying it to others similarly situated.

      132. By way of further example, it is arbitrary and irrational that Plaintiffs

John Williams and Stephen Cassel, real estate agents, are on the non-life-sustaining

List, but accountants are on the life-sustaining list.

      133. It is arbitrary and irrational that pet stores are on the life-sustaining

list, yet pet-groomers are on the non-life-sustaining list.

      134. Whether a business is life-sustaining or not is irrelevant to achieving

the Governor’s stated objective.

      135. Thus, because the Order’s classification system is irrelevant to

achieving the state's objective, and because it does not treat similarly situated

businesses and entities the same, it violates the equal protection clause. Id.

McGowan at 422.

      WHEREFORE, Plaintiffs pray this Honorable Court declare the Business

Closure Order and its List to violate Plaintiffs’ rights to equal protection of the

laws guaranteed by the U.S. Const. amends. V, XIV, and to assess and order




                                           33
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 34 of 49




damages to be paid by Defendants to Plaintiffs for said violation of their

constitutional rights.

                                      Count VI
                                  First Amendment
                                  42 U.S.C.S. §1983
                                 (As to All Plaintiffs)

      136. The averments in the preceding paragraphs are incorporated herein by

reference as if set forth in full and are made a part hereto.

      137. Plaintiffs have the right to free speech and assembly. U.S. Const.

amend. I.

      138. However, the Order prohibits Plaintiffs, and all businesses and entities

on the non-life-sustaining List, from exercising their right to free speech and

assembly not only at their places of business, but at any other business or entity on

the non-life-sustaining List.

      139. This is particularly oppressive for Vote Bill Benner, which is a

candidate committee, because all “Business, Professional, Labor, Political or

Similar Organizations” are on the non-life-sustaining List; this means no political

events, including assemblies, forums, debates, fundraising events, and others, may

be held at the physical location of any Business, Professional, Labor, Political or

Similar Organizations due to the Order; these are the entities that typically host or

sponsor such activity; it also means no such events may be held at any other

business or entity on the non-life-sustaining List.
                                           34
           Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 35 of 49




          140. Further, the Stay-At-Home Order compels Pennsylvanians to stay-at-

home except to participate in “life-sustaining services.”46 The Stay-At-Home Order

states:

          Individuals are permitted to engage in outdoor activities; however,
          gatherings of individuals outside of the home are generally prohibited
          except as may be required to access, support, or provide life-sustaining
          services as outlined above.

(emphasis added).

          141. Neither Order declares speech or assembly to be “life-sustaining.”

          142. In the Governor’s Order for the “Red Zone,” all “large gatherings” of

groups is prohibited.

          143. The Governor’s Order for the “Yellow Zone,” prohibits, “Large

Gatherings of More Than 25.”

          144. The Pennsylvania State Police have announced their intention to

enforce these Orders.47




46
  https://www.governor.pa.gov/wp-content/uploads/2020/04/20200401-GOV-
Statewide-Stay-at-Home-Order.pdf

47
 https://www.poconorecord.com/news/20200322/state-police-fines-possible-jail-
await-anyone-who-defies-wolfs-shut-down-order
                                     35
           Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 36 of 49




          145. Law enforcement officials have arrested or cited businesses and/or

individuals for violating these Orders.48 49 50

          146. Thus, the Order, in tandem with the Governor’s Stay-At-Home Order,

prohibits all Pennsylvania businesses and entities on the non-life-sustaining list and

all Pennsylvanians, in “large groups,” from exercising their right to speech and

assembly in streets and parks and in fact anywhere in Pennsylvania.

          WHEREFORE, Plaintiffs pray this Honorable Court declare the Business

Closure Order and Stay-At-Home Order violate Plaintiffs’ rights to free speech and

assembly guaranteed by the U.S. Const. amend. I, and to assess and order damages

to be paid by Defendants to Plaintiffs for said violation of their constitutional

rights.

                                      Count VII
                                  Article IV Clause 2
                                The Guarantee Clause
                                  42 U.S.C.S. § 1983
                                 (As to All Plaintiffs)

          147. The averments in the preceding paragraphs are incorporated herein by

reference as if set forth in full and are made a part hereto.



48
   https://www.wgal.com/article/police-in-columbia-arrest-two-people-for-
violating-gov-tom-wolfs-statewide-stay-at-home-order/32045856#
49
   https://www.pennlive.com/news/2020/04/york-county-woman-faces-200-ticket-
from-state-police-under-gov-wolfs-stay-at-home-order.html
50
   https://triblive.com/news/pennsylvania/state-police-have-cited-2-warned-8-for-
violating-stay-at-home-order/
                                        36
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 37 of 49




      148. The United States Constitution obligates, “The United States to

guarantee to every State in this Union a Republican Form of Government.” U.S.

Const. Article IV, Cl. 2.

      149. The Federal Judiciary is a branch of the government of the United

States of America.

      150. As such this Court is required to ensure the people of Pennsylvania’s

right to a Republican form of government is guaranteed.

      151. The hallmarks of a Republican form of government include the Rule

of Law, the separation of powers and the guarantee of the fundamental rights,

privileges and immunities of the people.

      152. In order to be a Republican form of government, Pennsylvania’s

government must obey its own constitution and statutes, or change those laws by

legally valid means.

      153. The Governor has no authority for his Orders under Pennsylvania law.

      154. The Governor claims he has authority for his Orders in the

Pennsylvania Constitution and certain statutes namely, the Emergency

Management Services Act (the “Code”) and 35 Pa. Cons. Stat. § 7101 and the

Disease Prevention and Control Law at 35 Pa. Stat. Ann. § 521.1 (hereinafter the

“Disease Act”).




                                           37
         Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 38 of 49




        155. However, the Code addresses “disasters,” such as tornados, floods,

hurricanes, explosions, etc., not communicable diseases.

        156. The Disease Act addresses the spread of communicable diseases. But,

the Disease Act does not authorize the Orders.

        157. It only empowers the Governor through his Secretary of Health to

take action against persons suspected of being infected with, or a carrier of, or

likely to have been exposed to a communicable disease; not businesses let alone

businesses at which no COVID-19 has been identified, and not persons who do not

fit the above criteria. And, these actions must be done through the courts, with due

process rights for the person subject to them. None of that has happened in this

case.

        158. The Orders violate the Disease Act, which is likely why the Governor

also claims his authority is in the Code, which permits him to control the ingress

and egress of disaster areas as if, for example, he is trying to save Plaintiffs from a

hurricane by conducting an evacuation of their businesses or from a tornado by

ordering Plaintiffs to shelter in place.

        159. However, obviously none of that has occurred. The Governor claims

the entire Commonwealth of Pennsylvania is a “disaster area” under the Code and

as such he has free rein to enforce laws, suspend laws, make new laws, and




                                           38
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 39 of 49




adjudicate cases such as waiver applications without interference or involvement

of the General Assembly or the Judiciary.51

      160. On May 7, 2020, the Governor issued another executive order

stopping mortgage foreclosure and evictions for a period of sixty days.

      161. The Governor claims his authority for this temporary suspension of

the laws is in the Code which states in pertinent part, the Governor may suspend or

modify any:

      public health, safety, zoning, transportation …or other requirement of statute
      or regulation within this Commonwealth when by proclamation the
      Governor deems the suspension or modification essential to provide
      temporary housing for disaster victims.

      35 Pa.C.S. § 7302

      162. So, now, every Pennsylvania tenant and mortgagee, which must be

millions of Pennsylvanians, are “disaster victims,” even though the overwhelming

majority of Pennsylvanians who either have not contracted COVID-19 or did, but

were unaware because it is so mild, and did and have recovered.

      163. Plaintiff Detailed Attention, Inc., owns and operates a property

management company called Duncannon Rentals, which manages four


51
  The Governor’s Proclamation states in pertinent part, “WHEREAS, in addition
to general powers, during a disaster emergency I am authorized specifically to
control ingress and egress to and from a disaster area and the movement of persons
within it and the occupancy of premises therein; and suspend or limit the sale,
dispensing, or transportation of alcoholic beverages, firearms, and combustibles.
35 Pa. C.S. § 7301(f)…”
                                          39
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 40 of 49




residential apartments, three commercial spaces, and one single-family

residential property.

      164. Plaintiff Detailed Attention, Inc., has lease agreements with the

tenants and has rights under the leases and Landlord Tenant Act to require the

timely payment of rent and to utilize the court system to evict tenants for their

failure to pay rent.

      165. This latest executive order suspending evictions and foreclosures is a

violation of the Pennsylvania Constitution’s ex post facto clause because it impairs

Plaintiff Detailed Attention, Inc.’s, rental agreements and probably millions of

other lease and mortgage agreements entered into between and among other

Pennsylvanians. 52

      166. As set forth supra the Governor decided to close tens of thousands of

businesses across the state in response to a viral illness, decided which businesses

to close and which to allow to remain open, decided whether to grant or deny

waivers submitted by businesses, afforded no further administrative review for

those businesses denied a waiver, and litigated in court against permitting any

judicial review of waiver denials.



52
   Art. I, § 17. Ex post facto laws; impairment of contracts.
No ex post facto law, nor any law impairing the obligation of contracts, or making
irrevocable any grant of special privileges or immunities, shall be passed.

                                          40
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 41 of 49




      167. The Pennsylvania Supreme Court affirmed all of the actions of the

Governor including his denial of judicial review. The Pennsylvania Supreme Court

even held that Pennsylvania businesses and entities on the non-life-sustaining List

are not entitled to judicial review of the denial of a waiver application by finding

no basis for a right of appeal under the Pennsylvania Constitution in this

circumstance. Article V, Section 9 states:

      There shall be a right of appeal in all cases to a court of record
      from a court not of record; and there shall also be a right of appeal from a
      court of record or from an administrative agency to a court of record or
      to an appellate court, the selection of such court to be as provided by law;
      and there shall be such other rights of appeal as may be provided by law.

      Pa. Const. art. V, § 9 (emphasis added).

Majority Opinion, Page 45.

      168. In order to reach the conclusion that DCED is not an administrative

agency, even though it was receiving and deciding tens of thousands of waiver

applications via its website and using its personnel and their purported experience

in this area, the Pennsylvania Supreme Court concluded it is the Governor himself

who apparently made the decisions in the each of the tens of thousands of waiver

requests. Majority Opinion, Page 46.

      169. Further, the Pennsylvania Supreme Court concluded:

      Neither the Governor nor the Secretary is an “administrative agency.”
      Because Article V, Section 9 does not confer a right of appeal from an
      executive decision of the Governor or the Secretary, no right of appeal lies
      in this instance.
                                          41
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 42 of 49




Majority Opinion, Page 46

      170. However, Pennsylvania law is clear that the Governor is an Executive

Agency. An Executive Agency is a Commonwealth Agency. And Commonwealth

Agencies are the “administrative agencies,” identified in the Pennsylvania

Constitution. 2 Pa.C.S. § 101.

      171. Regardless whether the Governor or his agents at DCED administered

the waiver process, businesses denied a waiver should have had a right to appeal.53

      172. Further, a Commonwealth Agency is an “administrative agency”

identified in the Pennsylvania Constitution. 2 Pa.C.S. § 103 (a).

      173. Thus, the thousands business owners, including Plaintiffs John

Williams and Stephen Cassel, who had their waiver application submitted via PAR

denied or ignored, were denied the right of judicial review.

      174. Three Justices of the Pennsylvania Supreme Court were very

concerned about the lack of judicial review:

             I am less confident, however, in the majority’s conclusion that
             “summary administrative action” by the executive branch to close
             many businesses throughout the Commonwealth must evade judicial
             review as a check against arbitrariness. Majority Opinion, slip op. at
             42. While the majority repeatedly stresses that such closure is

53
  “Any person aggrieved by an adjudication of a Commonwealth agency who has
a direct interest in such adjudication shall have the right to appeal therefrom to the
court vested with jurisdiction of such appeals by or pursuant to Title 42 (relating to
judiciary and judicial procedure).” 2 Pa.C.S. § 702

                                         42
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 43 of 49




                temporary, see id., this may in fact not be so for businesses that are
                unable to endure the associated revenue losses. Additionally, the
                damage to surviving businesses may be vast.

Concurring and Dissenting Opinion, Page 2 (A true and correct copy of said

document is incorporated herein by reference, made a part hereto and marked as

Exhibit F).

      175. Thus, the Governor essentially wrote law by declaring he could close

all Pennsylvania businesses and order all Pennsylvanians to stay in their homes,

continued to write law when he classified businesses into life-sustaining and non-

life-sustaining, became the judiciary when he adjudged the waiver requests and

denied judicial review and then resumed his role as the executive by threatening to

enforce and enforcing the Orders through citations, arrests and the other methods

he has cited.

      176. This is essentially the three branches of government consolidated into

the Office of the Governor. This is not a Republican form of government.

      177. On or about May 8, 2020, county law enforcement officials and

county commissioners from many counties throughout Pennsylvania began openly

denouncing these Orders as unconstitutional and/or arbitrary, declaring that they

will refuse to enforce them and are declaring their businesses open and their

residents freed from the Stay-At-Home Orders in direct contradiction to the

Governor’s Orders.

                                            43
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 44 of 49




      178.    On May 9, 2020, the Pennsylvania State Police repeated their threat

to enforce the Orders and announced as of the previous Monday, they had issued

312 warnings and 1 citation for violations of the Business Closure Orders; and 33

warnings and 7 citations for violations of the Stay-At-Home Order.54

      179. County law enforcement officials or agencies in several counties have

denounced the Orders and announced they will not enforce them, whereas the PSP,

which is controlled by the Governor, has announced it will enforce them.

      180. There is a significant breakdown in the Rule of Law; and the

Governor has usurped the roles of the General Assembly and the Judiciary during

this gubernatorial-declared disaster; thus the Plaintiffs are not receiving the

Republican form of government the U.S. Constitution guarantees them.

      WHEREFORE, Plaintiffs pray this Honorable Court declare that

Pennsylvania shall once again have a Republican form of government and declare

these Orders have violated U.S. Const. Article IV, Cl. 2 and assess and order

damages to be paid by Defendants to Plaintiffs for said violation of their

constitutional rights.

                                   Count VIII
                    U.S. Const. amend I – Freedom of Religion
                                42 U.S.C.S. § 1983
                            (As to Plaintiff Williams)

54
  https://www.wkbn.com/news/pennsylvania/pennsylvania-state-police-say-
closure-orders-will-be-enforced/?fbclid=IwAR3eL-
yaUrxh_2TuE2pJaQzeL2qRXHdkNEuxWIoBI3JsspdQg2nYHDSmc-M
                                        44
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 45 of 49




      181. The averments in the preceding paragraphs are incorporated herein by

reference as if set forth in full and are made a part hereto.

      182. Plaintiff Williams has two school-age children who attend Catholic

school. Plaintiff Williams has chosen Catholic school for his children because

religion is a significant part of his family and is how he wants his two school-aged

children to be raised and educated.

      183. Plaintiff Williams’ two minor children have attended St. Cornelius

parish school, which is a Catholic school within the Archdiocese of Philadelphia,

and is located in Delaware County, Pennsylvania.

      184. However, due to the Governor’s School Closure Order and the

extreme financial hardship it caused, St. Cornelius parish was forced to close its

primary school for next year.

      185. Thus, Plaintiff Williams had to relocate his family to a new parish, St.

Maximilian Kolbe parish, which is part of the Archdiocese of Philadelphia, and is

located in West Chester, Chester County, Pennsylvania and enroll his two children

in its parish school.

      186. However, at St. Maximillian, because the school has been closed by

the Governor, Plaintiff Williams’ children are not able to benefit from the

traditional Catholic school education.



                                           45
        Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 46 of 49




      187. During the Williams children’s Catholic school experience they had

attended mass, sang in the cherub choir and had daily prayers; all of this in-school

activity has been prohibited and stopped by the Governor’s School Closure Order.

      188. Plaintiff Williams’ right, and the right of his two school-aged

children, to exercise their freedom of religion by attending regular worship and

other religious services and ceremonies at their parish church during the school

day, has been infringed.

      WHEREFORE, Plaintiff requests this Court declare the Governor’s School

Closure Order violates Plaintiff’s and his children’s First Amendment right to the

free exercise of religion.

                                     Count IX
                            Right to Public Education
                              Pa. Const. art. 3, § 14.
                                42 U.S.C.S. § 1983
                       (As to Plaintiffs Missino and Cassel)

      189. The averments in the preceding paragraphs are incorporated herein by

reference as if set forth in full and are made a part hereto.

      190. The Pennsylvania Constitution guarantees Pennsylvanians the right to,

“a thorough and efficient system of public education to serve the needs of the

Commonwealth.” Pa. Const. art. 3, § 14.

      191. Plaintiff Missino has a school-age child who attends public school.




                                           46
          Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 47 of 49




         192. Plaintiff Missino’s child is in a gifted individual education plan and

therefore has special needs.

         193. The school is designed to meet the student’s educational needs within

the physical setting of the schools.

         194. The remote contact the student is receiving is insufficient for the

student’s educational and special needs.

         195. Plaintiff Cassel also has children in the public schools and who are

receiving distance learning, which is entirely insufficient for their educational

needs.

         WHEREFORE, Plaintiffs request this Court declare the Governor’s School

Closure Order violates Plaintiffs’ and their children’s Pennsylvania Constitutional

right to a thorough and efficient public education.

                                       Request for Relief

         a.    Declaratory Judgment that Business Closure Order, Stay-At-Home

Order and School Closure Order are unconstitutional on their face and as applied to

the Plaintiffs;

         b.    Permanent Injunction;

         c.    Monetary damages for the deprivation of Plaintiffs’ constitutional

rights per 42 U.S.C. §1983 and §1988;




                                           47
           Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 48 of 49




      d.       Monetary damages to Plaintiffs pursuant to 35 Pa.C.S. 7313 (10);

      e.       Monetary damages for the uncompensated taking of Plaintiff Nace

and Detailed Attention, Inc., real and personal property guaranteed by U.S. Const.

V per 42 U.S.C. §1983 and §1988;

      f.       Cost of suit and attorney’s fees per 42 U.S.C. §1983 and §1988.

                                        Respectfully submitted,

                                        _/s/_Marc A. Scaringi____________
                                        Marc A. Scaringi, Esquire
                                        Pa Supreme Court ID No. 88346
                                        Brian Caffrey, Esquire
                                        Supreme Court ID No. 42667
                                        Attorney for Plaintiffs
                                        Scaringi Law
                                        2000 Linglestown Road, Suite 106
                                        Harrisburg, PA 17110
                                        marc@scaringilaw.com
                                        brian@scaringilaw.com
                                        717-657-7770 (o)
                                        717-657-7797 (f)




                                          48
Case 1:20-cv-00775-JEJ Document 1 Filed 05/11/20 Page 49 of 49
